As filed with the Securities and Exchange Commission on February 27, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22378 DoubleLine Funds Trust (Exact name of registrant as specified in charter) 333 South Grand Avenue, Suite 1800 Los Angeles, CA 90071 (Address of principal executive offices) (Zip code) Ronald R. Redell DoubleLine Funds Trust 333 South Grand Avenue, Suite 1800 Los Angeles, CA 90071 (Name and address of agent for service) (213) 633-8200 Registrant's telephone number, including area code Date of fiscal year end:March 31, 2015 Date of reporting period:December 31, 2014 Item 1. Schedule of Investments. DoubleLine Selective Credit Fund Schedule of Investments December 31, 2014 (Unaudited) Principal Amount $/Shares Security Description Rate Maturity Value $ Collateralized Loan Obligations - 1.0% Babson Ltd., Series 2014-3A-E2 % #^ 01/15/2026 ING Ltd., Series 2013-1A-D % #^ 04/15/2024 Marea Ltd., Series 2012-1A-E % #^ 10/16/2023 Octagon Investment Partners Ltd., Series 2014-1A-D % #^ 11/14/2026 Octagon Investment Partners Ltd., Series 2014-1A-E2 % #^ 11/22/2025 Octagon Investment Partners Ltd., Series 2014-1A-F % #^ 11/22/2025 Total Collateralized Loan Obligations (Cost $1,444,775) Non-Agency Commercial Mortgage Backed Obligations - 4.7% BAMLL Commercial Mortgage Securities Trust, Series 2011-07C1-A3B % ^ 12/15/2016 Bear Stearns Commercial Mortgage Securities, Inc., Series 2007-T26-AJ % # 01/12/2045 CD Commercial Mortgage Trust, Series 2007-CD4-AMFX % # 12/11/2049 CDGJ Commercial Mortgage Trust, Series 2014-BXCH-B % #^ 12/15/2027 COBALT Commercial Mortgage Trust, Series 2007-C2-AJFX % # 04/15/2047 Commercial Mortgage Pass-Through Certificates, Series 2014-CR19-C % # 08/10/2047 Commercial Mortgage Pass-Through Certificates, Series 2014-KYO-E % #^ 06/11/2027 Commercial Mortgage Pass-Through Certificates, Series 2014-KYO-F % #^ 06/11/2027 GS Mortgage Securities Corporation, Series 2006-GG6-AJ % # 04/10/2038 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2006-LDP9-AM % 05/15/2047 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2007-CIBC20 % # 02/12/2051 Morgan Stanley Bank of America Merrill Lynch Trust, Series 2014-C18-C % 10/15/2047 Morgan Stanley Bank of America Merrill Lynch Trust, Series 2014-C19-C % 12/15/2047 Morgan Stanley Capital, Inc., Series 2005-HQ7-AJ % # 11/14/2042 Morgan Stanley Capital, Inc., Series 2007-HQ11-AJ % # 02/12/2044 Morgan Stanley Capital, Inc., Series 2014-MP-D % #^ 08/11/2029 Morgan Stanley Re-Remic Trust, Series 2010-GG10-A4B % #^ 08/15/2045 Total Non-Agency Commercial Mortgage Backed Obligations (Cost $6,654,220) Non-Agency Residential Collateralized Mortgage Obligations - 89.9% Citigroup Mortgage Loan Trust, Inc., Series 2005-9-21A2 % 11/25/2035 Countrywide Alternative Loan Trust, Series 2004-22CB-1A1 % 10/25/2034 Countrywide Alternative Loan Trust, Series 2005-22T1-A5 % 06/25/2035 Countrywide Alternative Loan Trust, Series 2005-46CB-A20 % 10/25/2035 Countrywide Alternative Loan Trust, Series 2005-73CB-1A3 % 01/25/2036 Countrywide Alternative Loan Trust, Series 2006-14CB-A8 % 06/25/2036 Countrywide Alternative Loan Trust, Series 2006-41CB-2A15 % 01/25/2037 Countrywide Alternative Loan Trust, Series 2006-46-A6 % 02/25/2047 Countrywide Alternative Loan Trust, Series 2006-8T1-1A4 % 04/25/2036 Countrywide Alternative Loan Trust, Series 2007-13-A4 % 06/25/2047 Countrywide Alternative Loan Trust, Series 2007-J2-2A1 % 07/25/2037 Countrywide Home Loans, Series 2006-10-1A11 % 05/25/2036 Countrywide Home Loans, Series 2006-17-A6 % 12/25/2036 Countrywide Home Loans, Series 2006-19-1A7 % 01/25/2037 Countrywide Home Loans, Series 2006-9-A2 % 05/25/2036 Countrywide Home Loans, Series 2007-4-1A10 % 05/25/2037 Countrywide Home Loans, Series 2007-8-1A5 % 01/25/2038 Credit Suisse First Boston Mortgage Securities Corporation, Series 2005-12-5A1 % 01/25/2036 Credit Suisse First Boston Mortgage Securities Corporation, Series 2005-9-3A2 % 10/25/2035 Credit Suisse Mortgage Capital Certificates, Series 2008-2R-1A1 % ^ 07/25/2037 Deutsche ALT-A Securities, Inc. Mortgage Loan Trust, Series 2005-6-2A1 % 12/25/2035 Deutsche ALT-A Securities, Inc. Mortgage Loan Trust, Series 2006-AB4-A1A % # 10/25/2036 First Horizon Alternative Mortgage Securities, Series 2007-FA4-1A4 % 08/25/2037 First Horizon Asset Securities, Inc., Series 2006-1-1A2 % 05/25/2036 First Horizon Asset Securities, Inc., Series 2007-3-A4 % 06/25/2037 GSR Mortgage Loan Trust, Series 2006-2F-3A4 % 02/25/2036 GSR Mortgage Loan Trust, Series 2007-1F-3A14 % 01/25/2037 HSI Asset Loan Obligation Trust, Series 2007-1-3A6 % 06/25/2037 Impac Secured Assets Trust, Series 2006-5-1A1B % # 02/25/2037 JP Morgan Alternative Loan Trust, Series 2006-S4-A4 % # 12/25/2036 JP Morgan Mortgage Trust, Series 2005-S3-1A1 % 01/25/2036 JP Morgan Mortgage Trust, Series 2007-S1-2A8 % 03/25/2037 MASTR Alternative Loans Trust, Series 2004-10-5A5 % 09/25/2034 Merrill Lynch Alternative Note Asset Trust, Series 2007-F1-2A6 % 03/25/2037 Merrill Lynch Mortgage Investors Trust, Series 2006-AF1-AF3B % 08/25/2036 Morgan Stanley Mortgage Loan Trust, Series 2007-12-3A4 % 08/25/2037 Nomura Asset Acceptance Corporation, Series 2006-AP1-A2 % # 01/25/2036 Nomura Asset Acceptance Corporation, Series 2007-1-1A1A % # 03/25/2047 PR Mortgage Loan Trust, Series 2014-1-APT % #^ 10/25/2049 Residential Accredit Loans, Inc., Series 2006-QS12-1A1 % 09/25/2036 Residential Accredit Loans, Inc., Series 2006-QS7-A2 % 06/25/2036 Residential Accredit Loans, Inc., Series 2007-QS11-A1 % 10/25/2037 Residential Accredit Loans, Inc., Series 2007-QS5-A1 % 03/25/2037 Residential Asset Mortgage Products, Inc., Series 2004-RZ2-AI5 % # 07/25/2034 Residential Asset Securitization Trust, Series 2006-A8-1A1 % 08/25/2036 Residential Funding Mortgage Securities Trust, Series 2005-S9-A11 % 12/25/2035 Springleaf Mortgage Loan Trust, Series 2013-1A-B2 % #^ 06/25/2058 Springleaf Mortgage Loan Trust, Series 2013-2A-B2 % #^ 12/25/2065 Washington Mutual Mortgage Pass-Through Certificates, Series 2007-2-1A6 % 04/25/2037 Washington Mutual Mortgage Pass-Through Certificates, Series 2007-4-1A1 % 06/25/2037 Wells Fargo Alternative Loan Trust, Series 2007-PA3-1A4 % 07/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-13-A2 % 09/25/2037 Total Non-Agency Residential Collateralized Mortgage Obligations (Cost $127,426,495) Short Term Investments - 9.2% BlackRock Institutional Liquidity Funds FedFund Portfolio % ♦ Fidelity Institutional Government Portfolio % ♦ Morgan Stanley Institutional Liquidity Fund Government Portfolio % ♦ Total Short Term Investments (Cost $13,068,417) Total Investments - 104.8% (Cost $148,593,907) Liabilities in Excess of Other Assets - (4.8)% ) NET ASSETS - 100.0% $ ^ Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration to qualified institutional buyers.These securities are determined to be liquid by DoubleLine Capital (the "Adviser"), unless otherwise noted, under procedures established by the Fund's Board of Trustees.At December 31, 2014, the value of these securities amounted to $8,473,216 or 6.0% of net assets. # Variable rate security.Rate disclosed as of December 31, 2014. ♦ Seven-day yield as of December 31, 2014 The cost basis of investments for federal income tax purposes at December 31, 2014 was as follows Ω: Tax Cost of Investments $ Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation ) Net Tax Unrealized Appreciation (Depreciation) $ Ω Since the Fund does not have a full fiscal year, the tax cost of investments are the same as noted in the Schedule of Investments. SECURITY TYPE BREAKDOWN as a % of Net Assets: Non-Agency Residential Collateralized Mortgage Obligations % Short Term Investments % Non-Agency Commercial Mortgage Backed Obligations % Collateralized Loan Obligations % Other Assets and Liabilities )% % Summary of Fair Value Disclosure December 31, 2014 (Unaudited) Security Valuation. The Fund has adopted accounting principles generally accepted in the United States of America ("US GAAP") fair value accounting standards which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: Level 1—Unadjusted quoted market prices in active markets for identical securities Level 2—Quoted prices for identical or similar assets in markets that are not active, or inputs derived from observable market data Level 3—Significant unobservable inputs (including the reporting entity's estimates and assumptions) Assets and liabilities may be transferred between levels. The Fund uses end of period timing recognition to account for any transfers. Market values for domestic and foreign fixed income securities are normally determined on the basis of valuations provided by independent pricing services. Vendors typically value such securities based on one or more inputs described in the following table which is not intended to be a complete list. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed income securities in which the Fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income securities. Securities that use similar valuation techniques and inputs as described in the following table are categorized as Level 2 of the fair value hierarchy.To the extent the significant inputs are unobservable, the values generally would be categorized as Level 3. Fixed-income class Examples of Standard Inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds and notes; convertible securities Standard inputs and underlying equity of the issuer Bonds and notes of government and government agencies Standard inputs Mortgage-backed; asset-backed obligations (including collateralized loan obligations) Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information, trustee reports Investments in registered open-end management investment companies will be valued based upon the net asset value ("NAV") of such investments and are categorized as Level 1 of the fair value hierarchy. Investments in private investment funds typically will be valued based upon the NAVs of such investments and are categorized as Level 2 of the fair value hierarchy.As of December 31, 2014, the Fund did not hold any investments in private investment funds. Securities may be fair valued in accordance with the fair valuation procedures approved by the Board of Trustees (the "Board"). The Valuation Committee is generally responsible for overseeing the day to day valuation processes and reports periodically to the Board. The Valuation Committee and the Pricing Group are authorized to make all necessary determinations of the fair values of portfolio securities and other assets for which market quotations are not readily available or if it is deemed that the prices obtained from brokers and dealers or independent pricing services are deemed to be unreliable indicators of market value. The following is a summary of the fair valuations according to the inputs used to value the Funds' investments as of December 31, 20141: Category Investments in Securities Level 1 Money Market Funds $ Total Level 1 Level 2 Non-Agency Residential Collateralized Mortgage Obligations Non-Agency Commercial Mortgage Backed Obligations Collateralized Loan Obligations Total Level 2 Level 3 - Total Level 3 - Total $ See the Schedule of Investments for further disaggregation of investment categories. 1 There were no transfers into and out of Levels 1, 2 and 3 during the period ended December 31, 2014. Item 2. Controls and Procedures. (a) The Registrant’s principal executive and principal financial officers have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of this Form N-Q, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal controls over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)DoubleLine Funds Trust By (Signature and Title) /s/ Ronald R. Redell Ronald R. Redell, President DateFebruary 26, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)/s/ Ronald R. Redell Ronald R. Redell, President Date February 26, 2015 By (Signature and Title)/s/ Susan Nichols Susan Nichols, Treasurer and Principal Financial and Accounting Officer DateFebruary 26, 2015
